United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3299
                        ___________________________

                                  Andrew J. Maxey

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 18, 2017
                              Filed: April 20, 2018
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                             ____________

PER CURIAM.

       In 2003, Andrew J. Maxey pleaded guilty to being a felon in possession of a
firearm. See 18 U.S.C. § 922(g)(1). Based on his prior Missouri convictions for four
counts of second-degree burglary and seven counts of second-degree attempted
robbery, the district court1 found that Maxey qualified for an enhancement under the
Armed Career Criminal Act (“ACCA”). See id. § 924(e). The court then sentenced
Maxey to the resulting mandatory minimum of 180 months’ imprisonment.

      Nearly thirteen years later, Maxey filed a motion to correct his sentence
pursuant to 18 U.S.C. § 2255, claiming that his robbery and burglary convictions no
longer qualify as ACCA predicate offenses in light of the Supreme Court’s decision
in Johnson v. United States. See 135 S. Ct. 2551, 2557 (2015) (invalidating the
ACCA’s residual clause as unconstitutionally vague). The district court denied this
motion, holding that both second-degree burglary and second-degree attempted
robbery remain violent felonies under the force clause of the ACCA. On appeal, the
Government concedes that Maxey’s burglary convictions no longer qualify as
predicate offenses in light of both Johnson and Mathis v. United States, 136 S. Ct.
2243, 2251 (2016) (holding that Iowa’s burglary offense did not qualify as violent
felony). Thus, the only issue before us is whether Missouri second-degree attempted
robbery still qualifies as a violent felony—a legal determination that we review de
novo. See United States v. Eastin, 445 F.3d 1019, 1021 (8th Cir. 2006).

       The en banc court resolved this precise question in United States v. Swopes.
2018 WL 1525825, at *1 (8th Cir. Mar. 29, 2018) (en banc). Applying the force
clause of the ACCA, we held that Missouri second-degree robbery qualifies as a
violent felony. See id. at *1-3 (overruling United States v. Bell, 840 F.3d 963 (8th
Cir. 2016)). Thus, we conclude that Maxey is not entitled to relief, as his convictions
for attempted robbery are sufficient to qualify him as an armed career criminal
because this offense “has as an element the . . . attempted use . . . use of physical force
against the person of another.” See 18 U.S.C. § 924(e)(2)(B).



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                           -2-
Accordingly, we affirm the denial of Maxey’s § 2255 motion.
               ______________________________




                                -3-